DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and  8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gascone et al (Polyamide-Based Film as Greenhouse Covering in Soil Solarization, Proc. XXVIIIth IHC – IS on Greenhouse 2010 and Soilless Cultivation) in view of  Gebben et al (US 5989697), cited in IDS

Gascone teaches polyamide greenhouse covering film in comparison with a yearly conventional EVA film for soil solarization treatments (see Abstract). 
Regarding  claim  9, Gascone discloses a 25-μm-thick uncolored polyethylene film with low content of polyamide (PP) (see page 660).

Gascone does not teach a polyamide structure.

Gebben teaches a polyamide film used in roofing applications (see 1:45), which formed from 
2525 g of Jeffamine ED 2001, 2424 g of C36 dimeric acid (PRIPOL 1009), 381.9 g of hexamethylene diamine, 5000 g of e-caprolactam, having melting point of 195C. 
The copolymer was extruded to form a 49 um thick film(see Example X at 10:30). 
In addition, films having a thickness of 5 to 35 um can be obtained by means of blow molding (see 5:25).

The position is taken that roofing and greenhouse films require the same properties. In particular, they supposed to have a good weatherability and sufficient mechanical characteristics. 

Therefore, it would have  been obvious to a person of ordinary skills in the art to use Gebben’s film in Gascone’s greenhouse applications, since it possesses necessary weatherability and mechanical properties.

2.	Claim 1-4 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gascone et al  in view of Nielenger et al (US 5013518).

Gascone teaches polyamide greenhouse covering film in comparison with a yearly conventional EVA film for soil solarization treatments (see Abstract). 
Regarding  claim  9, Gascone discloses a 25-μm-thick uncolored polyethylene film with low content of polyamide (PP) (see page 660).

Gascone does not teach a polyamide structure


Nielenger teaches a process for the production of transparent sheet products comprising blowing or extruding a copolyamide comprising of from 85.0 to 99.5 parts by weight of units of ε-caprolactam and from 0.5 to 15.0 parts by weight of units of equimolar quantities of dimerized fatty acids and diamines (see claim 1), meeting the limitations of claims 2-4.
The diamine used is hexamethylene diamine (see claim 2) and the dimerized fatty acid comonomer contains 36 carbon atoms (see claim 5).

In reference to claim 11, Nielenger discloses a film thickness of from 15 to 25um (see 2:25).

Nielenger teaches that  the film above possesses high strength, toughness, transparency and brilliance (see 1:10).
Therefore, it would have  been obvious to a person of ordinary skills in the art to use Nielenger’s film in Gascone’s greenhouse applications, since  it possesses necessary high strength, toughness, transparency and brilliance.

3. Claim 1-2, 5, 7-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gascone et al  in view of Buhler et al (US 20110105967).

Gascone teaches polyamide greenhouse covering film in comparison with a yearly conventional EVA film for soil solarization treatments (see Abstract). 

Gascone does not teach a polyamide structure.

Buhler discloses a sheet with thickness of 1-5 mm (see 0107), obtained by extrusion process (see claim 13),  having Tg within the range of 25C-56C and Tm within the range of 164C-176C (see Table 1 at page 9).
In reference to claim 5, Buhler teaches The C36 dimer acids are prepared by thermal dimerization of unsaturated C18 carboxylic acids or esters thereof. Starting materials are, for example, tall oil fatty acids and oleic acid or linolenic acid (see 0057).

Buhler discloses a copolyamide  of the following formula:
(MACMX)x (10Y)y./LCz (I)
in which: X, Y-aliphatic dicarboxylic acid(s) having 9 to 18 and 36 carbon atoms, x=5-40 mol %, y=30-90 mol%.
LC-lactam(s) and/or aminocarboxylic acid(s) having 6 to 12 carbon atoms, Z=0-50 mol %,
bis(4-amino-3-methylcyclohexyl)methane (MACM) can be replaced by 1,6-hexanediamine (see claim 4) and aliphatic diacid can be represented by Ce dimer fatty acid (see claim 5).

Buhler discloses polyamide molding materials possess excellent transparency, toughness and abrasion resistance (see 0005). 

 Therefore, it would have  been obvious to a person of ordinary skills in the art to use Buhler’s film in Gascone’s greenhouse applications, since  it possesses necessary excellent transparency, toughness and abrasion resistance.

4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gascone et al  in view of Gebben as applied to claims  above as evidences by Duan et al (In-Situ Polymerization of High-Molecular Weight Nylon 66 Modified Clay Nanocomposites with Low Apparent Viscosity, Polymers 2019, 11, 510 pages 1-12.

Gascone and  Gebben do not teach viscosity number (VN). 

However, Duane discloses that for PA6,6 viscosity number of 184.3 ml/g correlates with reduced viscosity value  of 3.35 (see Table 5 at page 9).
Gebben teaches The polymerization reaction usually is carried out until the resulting copolymer has a relative viscosity of at least 2.0, but preferably >2,4 though <2.8, after which the molecular weight is increased further to a value in the range of 3 to 4 by post-condensation in the Solid State (see 5:5). 

Thus, reduced viscosity of Gebben’s polyamide correlates with claimed VN range of 150-300 ml/g. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11149124. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant Application and US Patent above claim, identical films, formed by the same method. The only difference between them is intended method of use.
However, it would have been obvious to  a person of ordinary skills in the art  that film claimed in instant Application and  U.S. Patent No. 11149124, since they are identical and thus, can be used in the same applications.




 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765